     Case 1:15-cr-00036-DSC Document 104 Filed 01/28/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA              )
                                      )
         V.                           )       1: 15cr00036
                                      )       Electronic Filing
ELIZABETH MCMAHAN                     )


                               CHANGE OF PLEA


                AND NOW, this 28th day of January, 2019, the

                defendant, ELIZABETH MCMAHAN, in the above

                entitled case hereby withdraws her plea of not guilty

                entered on November 16, 2015, and now pleads

                guilty in open court to Count 25.




                                ~'-rYlrw.&.
                               (Defent'sSignature)




                         ~~    ~yforDefed
